ACCEPTED
                                                                                             13-15-00260-CV
                                                                             THIRTEENTH COURT OF APPEALS
                                                                                    CORPUS CHRISTI, TEXAS
                                                                                       11/16/2015 3:01:20 PM
        FILED                                                                               Dorian E. Ramirez
                                                                                                       CLERK
IN THE 13TH COURT OF APPEALS
        CORPUS CHRISTI
                                    No. 13-15-00260-CV
         11/16/15
DORIAN E. RAMIREZ, CLERK Court of Appeals, Thirteenth District RECEIVED IN
BY Delia S. Rodriguez     Corpus Christi – Edinburg, Texas13th COURT OF APPEALS
                                                      CORPUS CHRISTI/EDINBURG, TEXAS
                                                            11/16/2015 3:01:20 PM
                                                              DORIAN E. RAMIREZ
                                                                     Clerk
          R.E. Cardenas a.k.a. Ricardo Evaristo Cardenas a.k.a. Rick Cardenas
                                                            Appellant

                                            vs.

                                      Nancy Crockett
                                                             Appellee


        Appeal from the 197th Judicial District Court, Cameron County, Texas
                          Cause No. 2014-DCL-01833-C


                               SUR-REPLY BRIEF OF APPELLEE

  J. Joseph Vale                                       Jason R. Mann
  State Bar No. 24084003                               State Bar No. 24004793
  jvale@atlashall.com                                  jmann@thelawmann.com
  Dan K. Worthington                                   1309 N. Stuart Place Road,
  State Bar No. 00785282                               Suite A
  dkw@atlashall.com                                    Harlingen, Texas 78552
  Sarah A. Nicolas                                     (956) 428-4114 (phone)
  State Bar No. 24013543                               (956) 428-9494 (facsimile)
  snicolas@atlashall.com
  ATLAS, HALL & RODRIGUEZ, LLP
  818 Pecan/P.O. Box 3725
  McAllen, Texas 78501
  (956) 682-5501 (phone)
  (956) 686-6109 (facsimile)

                           Attorneys for Appellee Nancy Crockett

  November 16, 2015
                                                 Table of Contents

Index of Authorities ...................................................................................................3

Summary of Sur-Reply ..............................................................................................5

Argument....................................................................................................................6

         I.        The Court should disregard Cardenas’s new consideration
                   theory as waived. ...................................................................................6

         II.       Cardenas’s new consideration theory fails as a matter of law. .............7

Prayer .......................................................................................................................10

Certificate of Rule 9.4(i) Compliance......................................................................11

Certificate of Service ...............................................................................................12

Appendices ...............................................................................................................13




                                                               2
                                             Index of Authorities

Cases
DeWolf v. Kohler,
 452 S.W.3d 373 (Tex. App.—Houston [14th Dist.] 2014, no pet.) .......................6

H.S.M. Acquisitions, Inc. v. West,
  917 S.W.2d 872 (Tex. App.—Corpus Christi 1996, writ denied) .....................7–8

Powerhouse Prods., Inc. v. Scott,
  260 S.W.3d 693 (Tex. App.—Dallas 2008, no pet.) ..............................................9

Roark v. Stallworth Oil & Gas, Inc.,
  813 S.W.2d 492 (Tex. 1991) ..............................................................................8–9

U.S. Lawns, Inc. v. Castillo,
  347 S.W.3d 844 (Tex. App.—Corpus Christi 2011, pet. denied) ..........................6



Statutes
TEX. R. APP. P. 38 ......................................................................................................6

TEX. R. CIV. P. 166a ...................................................................................................7




                                                            3
                                No. 13-15-00260-CV

                        Court of Appeals, Thirteenth District
                         Corpus Christi – Edinburg, Texas


       R.E. Cardenas a.k.a. Ricardo Evaristo Cardenas a.k.a. Rick Cardenas
                                                         Appellant

                                           vs.

                                   Nancy Crockett
                                                              Appellee


      Appeal from the 197th Judicial District Court, Cameron County, Texas
                        Cause No. 2014-DCL-01833-C


                       SUR-REPLY BRIEF OF APPELLEE

      Since the Texas Rules of Appellate Procedure do not provide for sur-reply

briefs, Appellee Nancy Crockett files this Brief with a motion seeking leave for

filing. Parties will be referred to as in the trial court or by name. References to the

Clerk’s Record will be to C.R. at {page}. Appendices will be to App. Tab {letter}.

Exhibits will be referred to as follows:

                    Plaintiff’s Exhibit:         Pl.’s Ex. {letter}

                    Defendant’s Exhibit:         Def.’s Ex. {number}
                              Summary of Sur-Reply

      Crockett files this sur-reply to address Cardenas’s improperly raised

argument in his reply brief contending that McCullough’s alleged decision to

represent Crockett (and not Cardenas) was consideration supporting Crockett’s

extension. This argument is not properly before this Court, and this Court should

disregard it. Cardenas waived this argument by not raising it in his initial brief.

Moreover, he did not assert this argument in summary judgment. See Argument

§ I. Alternatively, this Court should reject this argument as a matter of law.

Cardenas relies on evidence not in the summary judgment record, and the summary

judgment evidence establishes that McCullough’s alleged decision to represent

only Crockett was not part of a present exchange bargained for in return for

Crockett’s decision to extend the acceptance deadline.       Thus, McCullough’s

alleged decision cannot be consideration for the extension. See Argument § II.

      Crockett stands on her initial brief and summary judgment briefing on all

other grounds. Because no contract exists between the parties as a matter of law,

the trial court should be affirmed.




                                        5
                                     Argument

I.    The Court should disregard Cardenas’s new consideration theory as
      waived.

      Crockett files this sur-reply brief in response to Cardenas’s improperly

raised consideration theory concerning attorney Gene McCullough’s alleged

decision to represent Crockett in the negotiations for the sale of the property rather

than representing both parties as he allegedly had done previously. Cardenas

asserted this argument for the first time in this appeal in his reply brief. See

Appellant’s Reply Br. 4–5. The Court should disregard this argument as waived

for two independent reasons.

      First, Cardenas waived the argument by not presenting it in his opening

brief. See U.S. Lawns, Inc. v. Castillo, 347 S.W.3d 844, 849 (Tex. App.—Corpus

Christi 2011, pet. denied) (holding that appellants waive arguments raised for the

first time in a reply brief (citing TEX. R. APP. P. 38.3 (App. Tab A))); see also

DeWolf v. Kohler, 452 S.W.3d 373, 388 n.13 (Tex. App.—Houston [14th Dist.]

2014, no pet.) (finding waiver where appellant pointed to evidence allegedly

creating fact issue for first time in reply brief).       Cardenas’s opening brief

challenged whether Crockett established as a matter of law that no consideration

supported Crockett’s extension. Appellant’s Br. 6–8. He did not assert any theory

for how the extension might be supported by consideration but relied instead on an

argument that Crockett lacked evidence showing lack of consideration.              Id.
                                          6
Cardenas cannot now assert that evidence showing consideration exists, and this

Court should disregard this theory as waived.

      Second, Cardenas waived the argument by not presenting it in response to

Crockett’s motion for summary judgment. As discussed in Crockett’s Brief of

Appellee, Cardenas had the burden to assert his option contract theory in response

to Crockett’s motion for summary judgment, and any theory raised for the first

time in his supplemental motion for new trial is not preserved for appeal. See

Appellee’s Br. 26–28, 35–37;      see also TEX. R. CIV. P. 166a(c) (“Issues not

expressly presented to the trial court by written motion, answer or other response

shall not be considered on appeal as grounds for reversal.”). Cardenas failed to

raise this theory in summary judgment, and as a result, this theory is not properly

before the Court. Thus, the Court should disregard this theory.

II.   Cardenas’s new consideration theory fails as a matter of law.

      Cardenas’s new theory relies on evidence that is not in the summary

judgment record and instead cites to an exhibit attached to Cardenas’s untimely

supplemental motion for new trial. See Appellant’s Reply Br. 4 (citing C.R. at

159–161 (Pl.’s Ex. 1A to Suppl. Mot. for New Trial)); see also Appellee’s Br. 17–

18 (describing untimely supplemental motion for new trial). This evidence is

outside the scope of summary judgment and is thus not part of this Court’s review.

See H.S.M. Acquisitions, Inc. v. West, 917 S.W.2d 872, 878 (Tex. App.—Corpus

                                         7
Christi 1996, writ denied) (explaining that appellate court reviewing summary

judgment “may consider the record only as it existed at the time the summary

judgment was signed”).

      Additionally, however, there is no summary judgment evidence even

suggesting that McCullough’s alleged decision to represent only Crockett was

made in a present exchange bargained for in return for Crockett’s decision to

extend the deadline.     The summary judgment evidence shows that Crockett’s

attorney tendered the offer of sale to Cardenas’s attorney Jeffrey G. Mathews on

March 5, 2014. C.R. at 40 (Def.’s Ex. 1). At that time, Cardenas was already

represented by Matthews, and McCullough represented Crockett.           See id.

Matthews responded that same day on Cardenas’s behalf and asked whether the

deadline to accept was concrete or negotiable, and it was in response to that

question that Crockett decided to extend the deadline the next morning. See C.R.

at 52 (Def.’s Ex. 2), 64 (Def.’s Ex. 3). As a matter of law, Cardenas’s alleged

consideration—i.e., McCullough’s alleged decision to represent only Crockett—

could not be consideration for Crockett’s decision to extend the deadline.

McCullough’s alleged decision to represent only Crockett was not part of a

“present exchange” bargained for in return for Crockett’s decision to extend the

acceptance deadline. See Roark v. Stallworth Oil & Gas, Inc., 813 S.W.2d 492,

496 (Tex. 1991) (defining consideration as “a present exchange bargained for in

                                       8
return for a promise” (emphasis added)). To the contrary, Crockett’s decision to

extend came sometime after McCullough allegedly decided to represent Crockett

only: in fact, sufficient time had passed for Cardenas to find another attorney,

Mathews. McCullough’s decision cannot be consideration supporting Crockett’s

subsequent decision to extend the deadline. See Powerhouse Prods., Inc. v. Scott,

260 S.W.3d 693, 697 (Tex. App.—Dallas 2008, no pet.) (holding that acts taken

prior to agreement cannot be consideration for the agreement because “past

consideration is not competent consideration for contract formation”).

      Therefore, Cardenas’s new consideration theory in his reply brief is negated

by the summary judgment evidence. To the extent the Court reaches his theory, it

should be rejected as a matter of law.




                                         9
                                     Prayer

      For the foregoing reasons and the reasons stated in her Brief of Appellee and

summary judgment briefing, Nancy Crockett requests that this Court affirm the

trial court’s judgment.

Respectfully submitted,

/s/ J. Joseph Vale
J. Joseph Vale                                    Jason R. Mann
State Bar No. 24084003                            State Bar No. 24004793
jvale@atlashall.com                               jmann@thelawmann.com
Dan K. Worthington                                1309 N. Stuart Place Road,
State Bar No. 00785282                            Suite A
dkw@atlashall.com                                 Harlingen, Texas 78552
Sarah A. Nicolas                                  (956) 428-4114 (phone)
State Bar No. 24013543                            (956) 428-9494 (facsimile)
snicolas@atlashall.com
ATLAS, HALL & RODRIGUEZ, LLP
818 Pecan/P.O. Box 3725
McAllen, Texas 78501
(956) 682-5501 (phone)
(956) 686-6109 (facsimile)

                          Attorneys for Nancy Crockett




                                        10
                      Certificate of Rule 9.4(i) Compliance

      In compliance with Texas Rule of Appellate Procedure 9.4(i)(3), I certify

that the number of words in this Sur-Reply Brief of Appellee, excluding those

matters listed in Rule 9.4(i)(1), is 1,110 words per the word processing program

used for its preparation (Microsoft Word).



                                      /s/ J. Joseph Vale
                                              J. Joseph Vale




                                        11
                               Certificate of Service

       I certify that the foregoing document was electronically filed with the Clerk

of the Court using the electronic case filing system of the Court. I also certify that

a true and correct copy of the foregoing was served on the following counsel of

record on November 16, 2015 as follows:

 Attorney:                             For:               Served by:
 Joe Hernandez                         Appellant, R.E.    Electronically if
 (jhernandez@guerraleeds.com)          Cardenas           available, or by facsimile
 GUERRA, LEEDS, SABO &
 HERNANDEZ, P.L.L.C.
 1534 E. 6th Street, Suite 200
 Brownsville, Texas 78520
 Facsimile: (956) 541-1893

 and

 Richard E. Zayas
 (lawfirm3100@yahoo.com)
 ZAYAS & HERNANDEZ
 950 E. Van Buren St.
 Brownsville, Texas 78520
 Facsimile: (956) 546-5067


                                       /s/ J. Joseph Vale
                                               J. Joseph Vale




                                         12
                           Appendices

Tab   Document

A     TEX. R. APP. P. 38




                              13
    TAB A

OF THE APPENDIX
                               Tex. R. App. P. Rule 38
                    This document is current through June 26, 2015
Texas Court Rules    > STATE RULES      > TEXAS RULES OF APPELLATE PROCEDURE
> SECTION TWO. APPEALS FROM TRIAL COURT JUDGMENTS AND ORDERS

Rule 38 Requisites of Briefs
  38.1. Appellant’s Brief. --The appellant’s brief must, under appropriate headings
     and in the order here indicated, contain the following:
     (a) Identity of Parties and Counsel. --The brief must give a complete list of all
        parties to the trial court’s judgment or order appealed from, and the names and
        addresses of all trial and appellate counsel, except as otherwise provided in
        Rule 9.8.
     (b) Table of Contents. --The brief must have a table of contents with references
        to the pages of the brief. The table of contents must indicate the subject matter
        of each issue or point, or group of issues or points.
     (c) Index of Authorities. --The brief must have an index of authorities arranged
         alphabetically and indicating the pages of the brief where the authorities are
         cited.
     (d) Statement of the Case. --The brief must state concisely the nature of the case
        (e.g., whether it is a suit for damages, on a note, or involving a murder
        prosecution), the course of proceedings, and the trial court’s disposition of the
        case. The statement should be supported by record references, should seldom
        exceed one-half page, and should not discuss the facts.
     (e)     Any Statement Regarding Oral Argument. --The brief may include a
           statement explaining why oral argument should or should not be permitted.
           Any such statement must not exceed one page and should address how the
           court’s decisional process would, or would not, be aided by oral argument. As
           required by Rule 39.7, any party requesting oral argument must note that
           request on the front cover of the party’s brief.
     (f)     Issues Presented. --The brief must state concisely all issues or points
           presented for review. The statement of an issue or point will be treated as
           covering every subsidiary question that is fairly included.
     (g) Statement of Facts. --The brief must state concisely and without argument the
         facts pertinent to the issues or points presented. In a civil case, the court will
         accept as true the facts stated unless another party contradicts them. The
         statement must be supported by record references.
                                                                               Page 2 of 7
                                 Tex. R. App. P. Rule 38


   (h) Summary of the Argument. --The brief must contain a succinct, clear, and
      accurate statement of the arguments made in the body of the brief. This
      summary must not merely repeat the issues or points presented for review.
   (i) Argument. --The brief must contain a clear and concise argument for the
       contentions made, with appropriate citations to authorities and to the record.
   (j) Prayer. --The brief must contain a short conclusion that clearly states the
       nature of the relief sought.
   (k) Appendix in Civil Cases.
      (1) Necessary Contents. --Unless voluminous or impracticable, the appendix
         must contain a copy of:
          (A) the trial court’s judgment or other appealable order from which relief
             is sought;
          (B) the jury charge and verdict, if any, or the trial court’s findings of fact
             and conclusions of law, if any; and
          (C) the text of any rule, regulation, ordinance, statute, constitutional
             provision, or other law (excluding case law) on which the argument is
             based, and the text of any contract or other document that is central to
             the argument.
      (2) Optional Contents. --The appendix may contain any other item pertinent
         to the issues or points presented for review, including copies or excerpts of
         relevant court opinions, laws, documents on which the suit was based,
         pleadings, excerpts from the reporter’s record, and similar material. Items
         should not be included in the appendix to attempt to avoid the page limits
         for the brief.
38.2. Appellee’s Brief.
   (a) Form of Brief.
      (1) An appellee’s brief must conform to the requirements of Rule 38.1, except
         that:
          (A) the list of parties and counsel is not required unless necessary to
             supplement or correct the appellant’s list;
          (B) the appellee’s brief need not include a statement of the case, a
             statement of the issues presented, or a statement of facts, unless the
             appellee is dissatisfied with that portion of the appellant’s brief; and
          (C) the appendix to the appellee’s brief need not contain any item already
             contained in an appendix filed by the appellant.
                                                                               Page 3 of 7
                                 Tex. R. App. P. Rule 38


       (2) When practicable, the appellee’s brief should respond to the appellant’s
          issues or points in the order the appellant presented those issues or points.
   (b) Cross-Points.
       (1) Judgment Notwithstanding the Verdict. --When the trial court renders
          judgment notwithstanding the verdict on one or more questions, the
          appellee must bring forward by cross-point any issue or point that would
          have vitiated the verdict or that would have prevented an affirmance of the
          judgment if the trial court had rendered judgment on the verdict. Failure to
          bring forward by cross-point an issue or point that would vitiate the verdict
          or prevent an affirmance of the judgment waives that complaint. Included
          in this requirement is a point that:
          (A) the verdict or one or more jury findings have insufficient evidentiary
             support or are against the overwhelming preponderance of the evidence
             as a matter of fact; or
          (B) the verdict should be set aside because of improper argument of
             counsel.
       (2) When Evidentiary Hearing Needed. --The appellate court must remand
          a case to the trial court to take evidence if:
          (A) the appellate court has sustained a point raised by the appellant; and
          (B) the appellee raised a cross-point that requires the taking of additional
             evidence.
38.3. Reply Brief. --The appellant may file a reply brief addressing any matter in the
   appellee’s brief. However, the appellate court may consider and decide the case
   before a reply brief is filed.
38.4. [Deleted by Texas Supreme Court, Misc. Docket No. 12-9190 and Texas Court
   of Criminal Appeals, Misc. Docket No. 12-001, effective December 1, 2012.]
38.5. Appendix for Cases Recorded Electronically. --In cases where the proceedings
   were electronically recorded, the following rules apply:
   (a) Appendix.
       (1) In General. --At or before the time a party’s brief is due, the party must
          file one copy of an appendix containing a transcription of all portions of the
          recording that the party considers relevant to the appellate issues or points.
          Unless another party objects, the transcription will be presumed accurate.
       (2) Repetition Not Required. --A party’s appendix need not repeat evidence
          included in any previously filed appendix.
                                                                                 Page 4 of 7
                                   Tex. R. App. P. Rule 38


      (3) Form. --The form of the appendix and transcription must conform to any
         specifications of the Supreme Court and Court of Criminal Appeals
         concerning the form of the reporter’s record except that it need not have the
         reporter’s certificate.
      (4) Notice. --At the time the appendix is filed, the party must give written
         notice of the filing to all parties to the trial court’s judgment or order. The
         notice must specify, by referring to the index numbers in the court
         recorder’s logs, those parts of the recording that are included in the
         appendix. The filing party need not serve a copy of the appendix but must
         make a copy available to all parties for inspection and copying.
(b) Presumptions. --The same presumptions that apply to a partial reporter’s
   record under Rule 34.6(c)(4) apply to the parties’ appendixes. The appellate
   court need not review any part of the electronic recording.
(c) Supplemental Appendix. --The appellate court may direct or allow a party to
    file a supplemental appendix containing a transcription of additional portions
    of the recording.
(d) Inability to Pay. --A party who cannot pay the cost of an appendix must file
   the affidavit provided for by Rule 20. The party must also state in the affidavit
   or a supplemental affidavit that the party has neither the access to the
   equipment necessary nor the skill necessary to prepare the appendix. If a
   contest to the affidavit is not sustained by written order, the court recorder
   must transcribe or have transcribed those portions of the recording that the
   party designates and must file the transcription as that party’s appendix, along
   with all exhibits.
(e) Inaccuracies.
      (1)      Correction by Agreement. --The parties may agree to correct an
            inaccuracy in the transcription of the recording.
      (2) Correction by Appellate or Trial Court. --If the parties dispute whether an
          electronic recording or transcription accurately discloses what occurred in
          the trial court but cannot agree on corrections, the appellate court may:
            (A) settle the dispute by reviewing the recording; or
            (B) submit the dispute to the trial court, which must - after notice and
               hearing - settle the dispute and ensure that the recording or transcription
               is made to conform to what occurred in the trial court.
(f)    Costs. --The actual expense of preparing the appendixes or the amount
      prescribed for official reporters, whichever is less, is taxed as costs. The
                                                                               Page 5 of 7
                                 Tex. R. App. P. Rule 38


      appellate court may disallow the cost of any portion of the appendixes that it
      considers surplusage or that does not conform to any specifications prescribed
      by the Supreme Court or Court of Criminal Appeals.
38.6. Time to File Briefs.
   (a) Appellant’s Filing Date. --Except in a habeas corpus or bail appeal, which
      is governed by Rule 31, an appellant must file a brief within 30 days - 20 days
      in an accelerated appeal - after the later of:
      (1) the date the clerk’s record was filed; or
      (2) the date the reporter’s record was filed.
   (b) Appellee’s Filing Date. --The appellee’s brief must be filed within 30 days
      - 20 days in an accelerated appeal - after the date the appellant’s brief was
      filed. In a civil case, if the appellant has not filed a brief as provided in this
      rule, an appellee may file a brief within 30 days - 20 days in an accelerated
      appeal - after the date the appellant’s brief was due.
   (c) Filing Date for Reply Brief. --A reply brief, if any, must be filed within 20
       days after the date the appellee’s brief was filed.
   (d) Modifications of Filing Time. --On motion complying with Rule 10.5(b), the
      appellate court may extend the time for filing a brief and may postpone
      submission of the case. A motion to extend the time to file a brief may be filed
      before or after the date the brief is due. The court may also, in the interests of
      justice, shorten the time for filing briefs and for submission of the case.
38.7. Amendment or Supplementation. --A brief may be amended or supplemented
   whenever justice requires, on whatever reasonable terms the court may prescribe.
38.8. Failure of Appellant to File Brief.
   (a) Civil Cases. --If an appellant fails to timely file a brief, the appellate court
      may:
      (1) dismiss the appeal for want of prosecution, unless the appellant reasonably
          explains the failure and the appellee is not significantly injured by the
          appellant’s failure to timely file a brief;
      (2) decline to dismiss the appeal and give further direction to the case as it
          considers proper; or
      (3) if an appellee’s brief is filed, the court may regard that brief as correctly
          presenting the case and may affirm the trial court’s judgment upon that
          brief without examining the record.
   (b) Criminal Cases.
                                                                                 Page 6 of 7
                                   Tex. R. App. P. Rule 38


         (1) Effect. --An appellant’s failure to timely file a brief does not authorize
            either dismissal of the appeal or, except as provided in (4), consideration of
            the appeal without briefs.
         (2) Notice. --If the appellant’s brief is not timely filed, the appellate clerk
            must notify counsel for the parties and the trial court of that fact. If the
            appellate court does not receive a satisfactory response within ten days, the
            court must order the trial court to immediately conduct a hearing to
            determine whether the appellant desires to prosecute his appeal, whether
            the appellant is indigent, or, if not indigent, whether retained counsel has
            abandoned the appeal, and to make appropriate findings and
            recommendations.
         (3) Hearing. --In accordance with (2), the trial court must conduct any
            necessary hearings, make appropriate findings and recommendations, and
            have a record of the proceedings prepared, which record - including any
            order and findings - must be sent to the appellate court.
         (4) Appellate Court Action. --Based on the trial court’s record, the appellate
             court may act appropriately to ensure that the appellant’s rights are
             protected, including initiating contempt proceedings against appellant’s
             counsel. If the trial court has found that the appellant no longer desires to
             prosecute the appeal, or that the appellant is not indigent but has not made
             the necessary arrangements for filing a brief, the appellate court may
             consider the appeal without briefs, as justice may require.
38.9. Briefing Rules to be Construed Liberally. --Because briefs are meant to
   acquaint the court with the issues in a case and to present argument that will enable
   the court to decide the case, substantial compliance with this rule is sufficient,
   subject to the following.
   (a) Formal Defects. --If the court determines that this rule has been flagrantly
      violated, it may require a brief to be amended, supplemented, or redrawn. If
      another brief that does not comply with this rule is filed, the court may strike
      the brief, prohibit the party from filing another, and proceed as if the party had
      failed to file a brief.
   (b)      Substantive Defects. --If the court determines, either before for after
         submission, that the case has not been properly presented in the briefs, or that
         the law and authorities have not been properly cited in the briefs, the court may
         postpone submission, require additional briefing, and make any other order
         necessary for a satisfactory submission of the case.
                                                                                     Page 7 of 7
                                      Tex. R. App. P. Rule 38


History

Amended by Texas Supreme Court, Misc. Docket No. 08-9115 and Texas Court of
Criminal Appeals, Misc. Docket No. 08-103, effective September 1, 2008; Amended
by Texas Supreme Court, Misc. Docket No. 12-9190 and Texas Court of Criminal
Appeals, Misc. Docket No. 12-001, effective December 1, 2012.

Texas Rules
Copyright © 2015 by Matthew Bender & Company, Inc. a member of the LexisNexis Group. All rights
reserved.